Title: To George Washington from William Stephens Smith, 21 May 1781
From: Smith, William Stephens
To: Washington, George


                        
                            Sir
                            Philadelphia May 21st 1781
                        
                        I was honored with your Excellency’s Letter of the 14th instant and am fully convinced of the propriety of my
                            requests not being comply’d with.
                        In my last of the 22d of April I requested your Excellency’s Orders concerning my movements for the ensuing
                            campaign, as your Excellency has been silent upon that subject, I think an appology necessary for my being still in this
                            place, which I can with truth assert is far from being agreable & nothing but the severest attacks of three
                            different fevers in the course of the last five weeks could have render’d any ways Justifiable I am at length however
                            flatter’d with the prospects of a perfect recovery, and shall loose no time in joining the Southern Army provided a few
                            necessary preliminaries can be settled with Congress which with the assistance of Genl Sullivan I am in hopes may be
                            effected in the course of a few day’s.
                        But should I be so unfortunate as to be disappointed, I shall be under the disagreable necessity of turning
                            my back upon the active scenes of the War which appear to be in the Southern department & which I flatter my-self
                            your Excellency will not consider a puff when I assert it is the contrary to my wish and
                            inclination was not my private purse injured by repeated draughts I should not trouble congress upon the subject, but I
                            dare risk it no further & am obliged to rest upon their determination. With the most profound respect I remain
                            Your Excellency’s Obliged Servt

                        
                            Wm S. Smith Lt Col. 
                        
                    